Order, insofar as it grants petitioner’s motion to vacate an arbitrator’s award, affirmed, with $10 costs and disbursements. The arbitrator directed that one of petitioner’s employees, who had been discharged for violation of a company rule, found by the arbitrator to be reasonable, be offered reinstatement on a day four months after the date of such discharge. In so directing the arbitrator acted beyond the scope of the submission and in violation of the express agreement of the parties, in which provision is made for arbitration. Petitioner, by permitting the employee to return to work as provided in the award, did not waive its rights to contest the award nor thereby make moot the question raised by such contest. The reinstatement was not made until after petitioner had announced its intention to contest the award and after respondent had threatened to call a strike if the reinstatement were not made. Carswell, Acting P, J., Johnston, Wenzel, MacCrate and Schmidt, JJ., concur.